DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed April 7, 2022 has been entered. Claims 1, 3-8, 10-15 remain pending in the application.  Claims 2 and 9 are canceled.



Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about the objections for claims 1, 5, 7-8, 13, and 15, Examiner withdraws the objections to claims 5, 7, 13, and 15 as well as the previous objections to claims 1 and 8.  The objections to claims 1 and 8 are for newly added contents in claims 1 and 8.  Appropriate corrections are required.

Regarding Applicant’s argument (REMARKS page 8) about rejections under 35 U.S.C. 112(b), Examiner withdraws the rejections to claims 3 and 10. Rejections to claims 13 and 15 are remained because clarifications are still required after amendment.

Regarding Applicant’s arguments (REMARKS pages 7-9) about claims 1 and 8 for newly added in the amendment are is moot based on the new ground rejections.



Claim Objections
Claims 1 and 8 objected to because of typo: “the feed layers are” in line 14.  It appears it should be “the feed layer is” because “a feed layer” is defined in line 4. Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the radar horn" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “radar horn” is not defined in claim 8. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the radiation horns”. Appropriate clarification is required.

Claim 15 recites the limitation "the radar horn" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “radar horn” is not defined in claims 8 and 14. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the radiation horns”. Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent No. 3243804, hereafter Smith) in view of Weinstein (U.S. Patent No. 20100052987, hereafter Weinstein) and Ensley (U.S. Patent No. 5520356, hereafter Ensley).
	Regarding claim 1, Smith discloses that a radar antenna (col.1 line 17) comprising: 
a plurality of radiating horns (col.1 line 56, four horns; col.2 line 4, transmitter), each disposed around an axis defined by a nose cone [col.3 lines 71 (tracker), 64 (antenna axis); col.1 lines 14-16 (antenna axis direct to a target), line 49 (complete angle tracking loop); Fig.1, horn array (A, B, C, D in item 35) arrangement; Fig.3, beam patterns from the horn array arrangement, the antenna axis is the center of the beam patterns; It is well known that a radar system of a missile seeker is housed in a nose cone, which has less obstacle than other structures, and the axis of the nose cone is the center of the beam patterns. ]; and 
a feed layer connected to each of the radiating horns (col.2 lines 29-30; Fig.1, item 16 connect to horns A, B, C, D; table II, horns), 
wherein: 
a first set of radiating horns and corresponding feed layer circuitry is dedicated to a sequential receive channel (col.2 lines 40-41, sequentially receive; Table II, receive horns; col.2 lines 40-41; Fig.1, items 18-21, 30-33, circuitry; col.4 lines 35-36, circuitry); and 
a second set of radiating horns and corresponding feed layer circuitry is dedicated to a sequential transmit channel (col.2 lines 35-39, sequentially transmit; Table II, transmit horns; Fig.1, e.g. items 10, 18-21, 40, circuitry; col.2 lines 2-5, circuitry; col.4 lines 35-36, duplexer circuitry);
 the first set of radiating horns and second set of radiating horns are interleaved around the axis (Fig.1; A person of ordinary skill in the art would have had good reason to configure horns A and C as the second set of radiation horns and horns B and D as the first set of radiation horns so that horns A, B, C, D are interleaved. This would require no more than “ordinary skill” and it would bring no more unexpected results.);
the feed layer is configured to sequentially activate each of the plurality of radiating horns (col.2 lines 34-39) to produce a conical scan / sequential lobing radiation pattern [col.1 lines 21-22 (cone scan), 44-45(sequential lobing)]; and 
radiating horns in the first set of radiating horns and the second set of radiating horns are activated such that for each currently active radiating horn in the second set of radiating horns, only one horn in the first set of radiating horns is active (col.2 lines 34-39, active transmission horns; Table II, receive horns; A person of ordinary skill in the art would have had good reason to configure the antenna feed to active any one of the second set of radiation horns and any one of the first set of radiation horns as needed. These would require no more than “ordinary skill” and it would bring no more unexpected results.).
However, Smith does not disclose the material that the horns are embedded. In the same field of endeavor, Weinstein discloses that 
the plurality of radiating horns embedded in a dielectric material comprising the nose cone ([0057] lines 5-8; [0041] lines 3-4; It is well known that radar housing is made of a dielectric material so as to guarantee the radar works as its design.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the teachings of Weinstein to install horn antennas in a dielectric material. Doing so would guarantee the radar works as its design because dielectric material has low-loss and this is what must be done in any antenna design, as recognized by Weinstein ([0057] lines 7-8).
However, Smith and Weinstein do not disclose more than 4 horns that provide different distances among horns with. In the same field of endeavor, Ensley discloses that 
a most distal radiating horn (Fig. 4, more horns in circular array, different distances among horns; col.3 lines 18-21, waveguides, resonant cavities, which are horns).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Smith and Weinstein with the teachings of Ensley to use more than 4 horns in circular antenna array. Doing so would obtain desired radiation pattern for guidance purpose, as recognized by Ensley (col.3 lines 32-44).

Regarding claim 3, which depends on claim 1, Smith discloses that in the radar antenna,
the feed layer is configured to simultaneously activate radiating horns in the first set and radiating horns in the second set (col.2 lines 36-42), 
However, Smith does not disclose the spatially separated structure of the horns. In the same field of endeavor, Weinstein discloses that 
wherein the activated radiating horns are spatially separated to minimize coupling ([0060] lines 5-7; [0034] lines 5-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the teachings of Weinstein to install horn antennas spatially separated properly with minimum coupling (or switches). Doing so would provide coverage for the desired range of view because the beam from each horn has its own spatial coverage, as recognized by Weinstein ([0041] lines 7-9). A person of ordinary skill has good reason within his or her technical grasp to use minimum couplings (or switches) in an antenna design.  It is likely the claimed method not of innovation but of ordinary skill and common sense.

	Regarding claim 4, which depends on claims 1-3, Smith discloses that in the radar antenna, 
radiating horns are activated asynchronously (col.2 lines 36-40).

Regarding claim 6, which depends on claim 1, Smith discloses that in the radar antenna,
the feed layer is configured to switchably 11127816US01 activate each radiating horn in either a transmit mode or a receive mode (col.2 line 29-30, 34, hybrid antenna feed assembly; col.3 line 42, receive mode; col.4 lines 70-71, transmit mode).

Regarding claim 7, which depends on claims 1 and 6, Smith discloses that in the radar antenna, 
the radar antenna is configured for a pulse radar (col.1 line 46; col.2 line 2).


Regarding claim 8, Smith discloses that a nose cone comprising: 
a plurality of radiating horns (col.1 line 56, four horns; col.2 line 4, transmitter), each disposed in an annular space around an axis defined by the nose cone [col.3 lines 71 (tracker), 64 (antenna axis); col.1 lines 14-16 (antenna axis direct to a target), line 49 (complete angle tracking loop); Fig.1, horn array (A, B, C, D in item 35) arrangement; Fig.3, beam patterns from the horn array arrangement, the antenna axis is the center of the beam patterns; It is well known that a radar system of a missile seeker is housed in a nose cone, which has less obstacle than other structures, and the axis of the nose cone is the center of the beam patterns. ]; and 
a feed layer connected to each of the radiating horns (col.2 lines 29-30; Fig.1, item 16 connect to horns A, B, C, D; table II, horns), 
wherein: 
a first set of radiating horns and corresponding feed layer circuitry is dedicated to a sequential receive channel (col.2 lines 40-41, sequentially receive; Table II, receive horns; col.2 lines 40-41; Fig.1, items 18-21, 30-33, circuitry; col.4 lines 35-36, circuitry); and 
a second set of radiating horns and corresponding feed layer circuitry is dedicated to a sequential transmit channel (col.2 lines 35-39, sequentially transmit; Table II, transmit horns; Fig.1, e.g. items 10, 18-21, 40, circuitry; col.2 lines 2-5, circuitry; col.4 lines 35-36, duplexer circuitry).
 the first set of radiating horns and second set of radiating horns are interleaved around the axis (Fig.1 A person of ordinary skill in the art would have had good reason to configure horns A and C as the second set of radiation horns and horns B and D as the first set of radiation horns so that horns A, B, C, D are interleaved. This would require no more than “ordinary skill” and it would bring no more unexpected results.);
the feed layer is configured to sequentially activate each of the plurality of radiating horns (col.2 lines 34-39) to produce a conical scan / sequential lobing radiation pattern [col.1 lines 21-22 (cone scan), 44-45(sequential lobing)]; and
radiating horns in the first set of radiating horns and the second set of radiating horns are activated such that for each currently active radiating horn in the second set of radiating horns, only one horn in the first set of radiating horns is active (col.2 lines 34-39, active transmission horns; Table II, receive horns; A person of ordinary skill in the art would have had good reason to configure the antenna feed to active any one of the second set of radiation horns and any one of the first set of radiation horns as needed. These would require no more than “ordinary skill” and it would bring no more unexpected results.).
However, Smith does not disclose the material that the horns are embedded. In the same field of endeavor, Weinstein discloses that 
the plurality of radiating horns embedded in a dielectric material comprising the nose cone ([0057] lines 5-8; [0041] lines 3-4; It is well known that radar housing is made of a dielectric material so as to guarantee the radar works as its design.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the teachings of Weinstein to install horn antennas in a dielectric material. Doing so would guarantee the radar works as its design because dielectric material has low-loss and this is what must be done in any antenna design, as recognized by Weinstein ([0057] lines 7-8).
However, Smith and Weinstein do not disclose more than 4 horns that provide different distances among horns with. In the same field of endeavor, Ensley discloses that 
a most distal radiating horn (Fig. 4, more horns in circular array, different distances among horns; col.3 lines 18-21, waveguides, resonant cavities, which are horns).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Smith and Weinstein with the teachings of Ensley to use more than 4 horns in circular antenna array. Doing so would obtain desired radiation pattern for guidance purpose, as recognized by Ensley (col.3 lines 32-44).

Regarding claim 10, which depends on claim 8, Smith discloses that in the nose cone, 
the feed layer is configured to simultaneously activate radiating horns in the first set and radiating horns in the second set (col.2 lines 36-42), 
However, Smith does not disclose the spatially separated structure of the horns. In the same field of endeavor, Weinstein discloses that 
wherein the activated radiating horns are spatially separated to minimize coupling ([0060] lines 5-7; [0034] lines 5-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the teachings of Weinstein to install horn antennas spatially separated properly with minimum coupling (or switches). Doing so would provide coverage for the desired range of view because the beam from each horn has its own spatial coverage, as recognized by Weinstein ([0041] lines 7-9). A person of ordinary skill has good reason within his or her technical grasp to use minimum couplings (or switches) in an antenna design.  It is likely the claimed method not of innovation but of ordinary skill and common sense.

Regarding claim 11, which depends on claims 8-10, Smith discloses that in the nose cone, 
radiating horns are activated asynchronously (col.2 lines 36-40).

	Regarding claim 12, which depends on claims 8-10, Smith discloses that in the nose cone, 
 	the first set and second set are sequenced in a counter-rotating fashion (col.2 lines 36-39; col.6 lines 42-45, rotatory joint; Fig.1, A,B,C,D is arranged in a counter-rotating fashion).

	Regarding claim 14, which depends on claim 8, Smith discloses that in the nose cone, 
the feed layer is configured to switchably 13127816US01 activate each radiating horn in either a transmit mode or a receive mode (col.2 line 29-30, 34, hybrid antenna feed assembly; col.3 line 42, receive mode; col.4 lines 70-71, transmit mode).

Regarding claim 15, which depends on claims 8 and 14, Smith discloses that in the nose cone, 
the radiation horn is configured for a pulse radar (col.1 line 46; col.2 line 2).


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Weinstein, and Ensley as applied to claims 1 and 8, respectively, above, and further in view of Garrard et al. (U.S. patent No: 4665401, hereafter Garrard).
Regarding claim 5, which depends on claim 1, Smith, Weinstein, and Ensley do not disclose a frequency modulated continuous wave used in the radar system. In the same field of endeavor, Garrard discloses that in the radar antenna, 
the radar antenna is configured for a frequency modulated continuous wave radar (col.3 lines 42-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the radio frequency signal in the combination of Smith, Weinstein, and Ensley with a frequency modulated signal in Garrard in a radar system. Doing so would provide the same sequential lobing radiation pattern because a frequency modulated signal is a type of radio frequency signal, as recognized by Garrard (col.10 line 6).

Regarding claim 13, which depends on claim 8, Smith, Weinstein, and Ensley do not disclose a frequency modulated continuous wave used in the radar system. In the same field of endeavor, Garrard discloses that in the nose cone,
 the radiation horn is configured for a frequency modulated continuous wave radar (col.3 lines 42-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the radio frequency signal in the combination of Smith, Weinstein, and Ensley with a frequency modulated signal in Garrard in a radar system. Doing so would provide the same sequential lobing radiation pattern because a frequency modulated signal is a type of radio frequency signal, as recognized by Garrard (col.10 line 6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648